Citation Nr: 9905827	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  97-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Columbia, South Carolina which found that the veteran had 
failed to submit new and material evidence to reopen his 
claim of service connection for hypertension.  This matter 
was transferred to the Regional Office in Louisville, 
Kentucky (RO) which reopened the veteran's claim but denied 
entitlement to service connection for hypertension.


FINDINGS OF FACT

1.  A February 1992 unappealed rating decision denied the 
veteran's claim for service connection for hypertension.

2.  The evidence added to the record since that time includes 
evidence that is not duplicative or cumulative of evidence 
previously of record and is sufficiently relevant and 
probative.

3.  The veteran currently has hypertension which had its 
onset during the veteran's period of active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).

2.  Hypertension was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board notes the historical 
posture of this case.  By a February 1992 rating decision, 
the RO denied entitlement to service connection for 
hypertension on the grounds that the veteran's service 
medical records did not document in-service diagnosis or 
treatment for hypertension.  That decision became final when 
the veteran declined to initiate a timely appeal.  In 
December 1994 the veteran sought to reopen his claim.  The 
veteran initiated this appeal in response to a January 1996 
rating decision of the VA Regional Office in Columbia, South 
Carolina, finding that the veteran had failed to submit new 
and material evidence to reopen his service connection claim.  
However, during the pendency of this appeal, the RO received 
additional service medical records evidence which establish 
that the veteran was diagnosed and treated for labile 
hypertension in-service.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  The RO determined the additional evidence to be new 
and material and therefore, sufficient to support reopening 
the claim.  The Board concurs with this determination.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (The 
Board must address the issue of new and material evidence to 
preserve its jurisdiction to reach and adjudicate the 
underlying claim).  Upon reopening the claim, the RO denied 
service connection on the grounds that the evidence failed to 
establish either chronic hypertension in service or 
continuity of symptomatology since service.

However, the veteran contends that the RO improperly denied 
the benefit sought on appeal.  The veteran maintains that his 
current hypertension originated during his period of active 
service.  The veteran contends that he first was treated for 
hypertension while stationed in Vietnam during his period of 
active service and has had hypertension since then.

The Board finds that the veteran's claim for service 
connection is plausible or capable of substantiation and is 
therefore, well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence regardless of its date shows that a veteran had a 
chronic condition such as hypertension in service or during 
an applicable presumption period and still has that 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If a condition noted during 
service is not shown to be chronic, then a showing of 
continuity of symptoms after service generally is required 
for service connection.  38 C.F.R. 3.303(b).  Further, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Finally, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

Service medical records disclose that at the time of the 
veteran's pre-induction examination, he reported no history 
of hypertension and his blood pressure was reported to be 
120/86.  In November 1970 while on active duty in Vietnam he 
was hospitalized at the 24th Evacuation Hospital in Long Binh 
for evaluation of hypertension, and diagnosed with labile 
hypertension which improved following treatment.  During the 
course of the hospitalization, it was noted that the 
veteran's blood pressure had fallen in the hospital to normal 
levels with occasional jump to levels around 150/100.  In the 
abbreviated clinical record associated with this 
hospitalization, it was noted that the veteran had had some 
problem with elevated blood pressure since 1965.  The 
veteran's November 1973 separation physical examination 
report does not include a diagnosis of hypertension; blood 
pressure was reported to 130/84 although a notation on this 
form indicates that a blood pressure recheck in March 1974 
was 118/80.  In November 1973, the veteran, however, gave a 
history of high blood pressure and reported that he had been 
hospitalized in 1970 and in 1971 for black outs, nerves, and 
high blood pressure; he reported that he had been 
hospitalized at the 24th Evacuation Hospital for, in 
pertinent part, hypertension and at Walston Army Hospital, 
also for hypertension.  Military medical personnel who also 
signed this form noted the veteran's history of high blood 
pressure.  In a March 1974 medical questionnaire, the veteran 
reported that he had been hospitalized for high blood 
pressure in Vietnam and he reported that he had been told by 
a doctor that his blood pressure was too high. The veteran's 
service personnel records confirm that he was hospitalized at 
Fort Dix in August 1971, but the RO was unable to locate the 
hospital records.  In March 1974 when the veteran sought 
treatment for an unrelated disorder, his service medical 
records show a blood pressure reading of 150/80.  

At the time of his March 1997 RO hearing, the veteran 
testified that he first experienced high blood pressure for 
which he received treatment, including medication, during his 
first tour in Vietnam.  He further stated that the disorder 
continued immediately upon his separation from service and 
that he was treated for hypertension at a private New York 
City hospital from 1975 to 1977 and at a Miami, Florida 
hospital from 1985 to 1986.  The RO was unable to gain access 
to records of these treatments.  However the Hearing Officer 
noted that the veteran's testimony on these issues was 
credible.

The claims file shows substantial additional documentation of 
the veteran's hypertension beginning in 1990.  On VA 
examination in December 1990, the veteran gave a history of 
poorly controlled hypertension and he reported having 
received treatment for hypertension in service.  A December 
1990 statement from a neighborhood health center indicates 
that the veteran was treated for hypertension at that 
facility.  Upon VA examination in February 1991, the examiner 
noted a diagnosis of poorly controlled hypertension.  This 
diagnosis was confirmed in a report of a December 1995 VA 
examination in which the examiner noted that the veteran had 
been taking multiple medications for his blood pressure.  The 
claims file also contains private treatment records that show 
that the veteran sought treatment including medication for 
his hypertension between October 1996 and February 1998.  VA 
hospitalization and treatment records from August 1990 and to 
December 1997 disclose the veteran's continuing treatment for 
hypertension and for other unrelated disorders.

As noted above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
this case, the Board finds that service connection is 
warranted for hypertension.  The Board notes that the RO has 
denied the claim on the basis that hypertension was not 
established as a chronic disease process in service and that 
there is no continuity of symptomatology from service to the 
present.  However, the Board notes that when the veteran's 
service records are considered, it is clear that the veteran 
was hospitalized for elevated blood pressure, albeit 
diagnosed as labile hypertension, on one occasion and likely 
treated for elevated blood pressure on another occasion.  As 
noted above, the record contains the hospitalization records 
from the 24th Evacuation Hospital, and it appears likely that 
the veteran was also treated for high blood pressure at 
Walston Army Hospital as the veteran not only has recently 
consistently reported such a history, he also reported this 
medical history in service.  Further, the veteran 
consistently reported a history of elevated blood pressure in 
various service medical records.  Thus, it is not entirely 
clear that such treatment in service does not indicate a 
chronic disease process.  In any event, while the Board 
acknowledges that medical records from the mid 1970's to the 
early 1990's related to purported treatment of hypertension 
appear to be unavailable, and the diagnosis in service is of 
labile hypertension, the Board finds the veteran's statements 
regarding his treatment for hypertension since service to be 
credible in light of his service medical records, the 
available post-service medical records, and his consistent 
recounting of his medical history in this regard.  In view of 
the service records, private and VA treatment records 
documenting on-going post-service symptoms of elevated blood 
pressure and the veteran's testimony, deemed credible, as 
consistent with the circumstances, conditions and hardships 
of his service, the Board concludes that hypertension had its 
onset in service and that service connection for this 
disorder is therefore, warranted.  Thus, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for hypertension is warranted.



ORDER

Service connection for hypertension is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


- 6 -


